Mr. JUSTICE CRAVEN, dissenting: Although the record might support the finding that the defendant’s confession was the product of a rational intellect, the record does not support a finding that the defendant’s confession was a product of a free will. There is no question that the defendant’s will was overborne, and therefore the defendant’s confession was involuntary. The confession does not become voluntary merely because it was reliable. (See Townsend v. Sain (1963), 372 U.S. 293, 9 L. Ed. 2d 770, 83 S. Ct. 745.) The trial court’s finding that the defendant’s confession was voluntary was erroneous, and, therefore, I must dissent. “[I]t is hardly necessary to state that the question whether a confession was extracted by coercion does not depend simply upon whether the police resorted to the crude tactic of deliberate physical abuse. ‘[T]he blood of the accused is not the only hallmark of an unconstitutional inquisition.’ [Citation.] The question in each case is whether a defendant’s will was overborne at the time he confessed. [Citations.] If so, the confession cannot be deemed ‘the product of a rational intellect and a free will,’ [citation]. In resolving the issue all the circumstances attendant upon the confession must be taken into account. [Citations.]”Reck v. Pate (1961), 367 U.S. 433, 440, 6 L. Ed. 2d 948, 953, 81 S. Ct. 1541, 1546. At the defendant’s suppression hearing, it was established that around 7:30 p.m., on the day of his arrest, the defendant was interrogated. The propriety of this interrogation is not in dispute. The defendant was given Miranda warnings and signed a “custodial interview advice” form which stated that the defendant had received his Miranda rights. The defendant’s signature at this time (7:43 p.m.) was legible. The defendant denied being involved in the acts charged. After the interview, which was conducted by Detective Click, the defendant tried to kill himself by hanging. He was found coughing and gagging, perhaps unconscious, around 9:20 p.m., by Officer Steele. Defendant was taken to a hospital’s emergency room. There defendant was examined by Dr. Miller, who found the defendant to be angry, uncooperative, and upset. Against his wishes, the defendant was given a shot of Haldol, a major tranquilizer. This mood-altering drug works by blocking adrenalin, thereby blocking or reducing anger. Haldol’s maximum effect will occur one to six hours after being administered. The defendant was injected with Haldol at 10:20 p.m. He was sent back to jail 35 minutes later. At that time the defendant had not manifested any side effects, according to Dr. Miller. According to Officer Steele, the defendant was no longer angry or upset after the injection. Rather, he was calmer, quieter, and more cooperative. The defendant was placed naked in his jail cell so that he could not try to hang himself again. Shortly after midnight, less than five hours after defendant initially denied involvement, about three hours after his abortive suicide attempt, and less than two hours after he had been injected with Haldol and returned to his cell naked, the defendant was again questioned by the police. Officers Ryan and Kretsinger were present. Neither officer said that they knew that the defendant had been given a mood-altering drug. The defendant was given his Miranda rights. However, the defendant’s signature on the “custodial interview advice” form was, at this time (12:09 a.m.), illegible. The signature on the form for the first interrogation before the defendant was injected with Haldol was legible. However, Officer Ryan said the defendant did not appear to be abnormal in any way. The midnight interrogation was not recorded in any manner. The police testified that initially during the interrogation the defendant again denied involvement; however, later he admitted involvement. The defendant testified that after he was injected with Haldol, he felt high and very sleepy. He said he did not remember making the second signature on the rights form or talking with Officers Kretsinger and Ryan. At the end of the suppression hearing, the trial judge stated: “The evidence as I see it is undisputed that the interview in question, the defendant was still able to resist involvement, he was still able to set up defenses, still aware of the charges, still aware of how to avoid and minimizes the allegations. I do not think that he was reduced to one without will, without knowledge, without decision. So I am going to show the motion to suppress all of the evidence is denied. I think he knew what was going on and was able to make a voluntary statement.” The trial court seemed to equate knowing what was going on and being able to set up defenses with making a voluntary statement and not having one’s will overborne. This logic would be legally acceptable if the only value protected by the prohibition against involuntary confessions was the assurance of reliable confessions. But the value of assuring reliability is not the only value our American civilization seeks to protect by prohibiting involuntary confessions. The United States Supreme Court in Jackson v. Denno (1964), 378 U.S. 368, 385-86,12 L. Ed. 2d 908, 921, 84 S. Ct. 1774, 1785, stated: “It is now inescapably clear that the Fourteenth Amendment forbids the use of involuntary confessions not only because of the probable unreliability of confessions that are obtained in a manner deemed coercive, but also because of the ‘strongly felt attitude of our society that important human values are sacrificed where an agency of the government, in the course of securing a conviction, wrings a confession out of an accused against his will.’ [citation], and because of ‘the deep-rooted feeling that the police must obey the law while enforcing the law; that in the end life and liberty can be as much endangered from illegal methods used to convict those thought to be criminals as from the actual criminals themselves.’ ” Admittedly, this is not a confession that was produced by crude or barbaric tactics. Indeed, the efforts of the police in securing medical aid for the defendant after his attempted suicide were salutatory. However, once the defendant was administered a drug that is correctly referred to as mood-altering, the police should not have interrogated the defendant, especially during the peak of its effect. The fine line that the majority implicitly draws between administering a mood-altering drug and overbearing an individual’s will is one that I would not draw for policy, as well as legal, reasons. In Townsend, the court held that the defendant’s petition for habeas corpus alleged a deprivation of constitutional rights and that the District Court was required to hold a hearing to ascertain whether the defendant’s confession was voluntary. The court stated: “It is difficult to imagine a situation in which a confession would be less the product of a free intellect, less voluntary, than when brought about by a drug having the effect of a ‘truth serum.’ It is not significant that the drug may have been administered and the questions asked by persons unfamiliar with hyoscine’s [the drug’s] properties as a ‘truth serum,’ if these properties exist. Any questioning by police officers which in fact produces a confession which is not the product of a free intellect renders that confession inadmissible.” (372 U.S. 293, 307-09, 9 L. Ed. 2d 770, 782-83, 83 S. Ct. 745, 754.) Townsend indicates that when the police inject the defendant with a mood-altering drug, a resulting confession will be involuntary, even if the effect of the drug assured that the confession was 100 percent reliable. Moreover, Townsend points out that it makes no difference that the interrogating officers do not know that the defendant had been injected with a drug, or that the drug was administered to the defendant for salutatory reasons. The issue is not the intent of the officer but the will of the defendant. At the suppression hearing, Dr. Miller read from the Physician’s Desk Reference the possible side effects of Haldol, which included insomnia, restlessness, anxiety, euphoria, agitation, drowsiness, depression, lethargy, headache, confusion, vertigo, and grand mal seizures. Ostensibly, the majority places great weight on the fact that the interrogating officers did not notice any side effects in the defendant’s behavior. However, there was no evidence presented at the suppression hearing that showed that the police officers were capable of observing any of these side effects. Also, the defendant’s second signature on the Miranda waiver rights form had deteriorated to illegibility since the time he had signed the form before injected with Haldol. At any rate, even if there weren’t any side effects, this does not mean that the defendant’s will was not overborne. The fact remains that the defendant, while in the State’s control, was administered a mood-altering drug. Apparently, the defendant was an angry and upset man before the injection of Haldol. He had just tried to kill himself. After the injection took effect by blocking the defendant’s adrenalin flow, the defendant became calm and cooperative. He admitted involvement, which he had denied four or five hours before. In short, the defendant’s mood was altered by the drug he received. I am disturbed that the majority does not think that the American concept of due process prevents the State from interrogating its citizens while under the influence of a mood-altering drug. The cases relied on by the majority are so factually dissimilar from our facts that they lend little support to the majority’s lame conclusion that the trial court’s judgment was not against the manifest weight of the evidence. The majority cites People v. McKinnie (1974), 18 Ill. App. 3d 1012, 310 N.E.2d 507, for the following proposition: “The mere fact that the defendant had taken or was administered a drug prior to questioning is not — standing alone — sufficient to render a confession involuntary. [Citations.] The crucial question is whether the defendant’s will was overborne.” In McKinnie, the only reason that the issue of voluntariness was even discussed was because the defendant was arguing that his trial counsel was incompetent because counsel had not moved to suppress a certain statement defendant made to police. That statement allegedly was made under the influence of drugs, and, at trial, it was used to impair the defendant’s credibility. McKinnie told the trial court in the presence of his attorney that the statement was made freely and voluntarily. However, the court went on in a gratuitous discussion to state that on review of the record it was of the opinion that the statement would not have been suppressed anyway. Of course, this review was totally speculative because there never was a suppression hearing. Moreover, there was no testimony that the narcotic and tranquilizer given to McKinnie for the express purpose of killing his pain from a gunshot wound had any mood-altering effects. There was no medical testimony that the tranquilizer used on McKinnie was a major tranquilizer, unlike the tranquilizer used on the defendant here. Finally, the court in McKinnie concluded that there was no showing that the drug affected McKinnie’s mental processes. In contradistinction, in this case, Dr. Miller explicitly stated that Haldol would have the effect of making the defendant “think more logically.” The majority also relies on People v. Harris (1979), 69 Ill. App. 3d 91, 386 N.E.2d 933. However, in Harris, the defendant contradicted his own statements that he was intoxicated, and the case is further distinguished by the fact that the defendant in Harris was not administered drugs while he was in police custody. In short, the court in Harris, as the court in Jones, another case cited by the majority, found that the defendant’s confession was voluntary because he was not intoxicated. Here, of course, there is no question that, in fact, the defendant was under the influence of drugs. For the foregoing reasons, the State did not meet its burden of proving that the confession was voluntary. Unlike the defendants in Harris and Jones, the defendant here was under the influence of a drug administered by or on behalf of the government; and, unlike McKinnie, the drug given to the defendant here was shown to be a mood-altering drug. Therefore, as a matter of law, I think that the defendant’s will was overborne. His confession was not the product of a free will.